MEMBRANE ELECTRODE ASSEMBLIES FOR ION CONCENTRATION GRADIENT DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 1/25/2022:
Claim 11 has been amended; claim 16 has been canceled. No new matter has been entered.
Previous non-elected claims 1-5 and 7-10 have been rejoined. 
Previous Drawing objections and rejections under 35 USC 112(a) have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 11-20 were rejected under 35 USC 112(a) for failing to comply with the written description requirement. Claim 16 was rejected under 35 USC 112(a) for lacking enablement.
The rejection set against dependent claim 16 regarding the term "prepolymer" is remedied by cancellation of the affected claim. As such, the enablement rejection under 35 USC 112(a) has been withdrawn.
The rejection set against claims 11-20 regarding the term "salt bridge" is remedied by amendment to claim 11 where the term previously appeared. Claim 11 is amended to recite instead "at least a portion of at least one of the first and second ion-containing fluids defines an ionic conduction path," with support at least in paragraphs [0049] and [0088]. As such, the rejection under 35 USC 112(a) has been withdrawn and claims 1-5, 6-15, and 17-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729